DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and Species A in the reply filed on 12/28/2021 is acknowledged.  The traversal is on the ground(s) that there is no substantial burden of search of Species B when searching for the invention recited in Species A; and the technical feature differentiating between Groups I and II is not a special technical feature because it does not make a contribution over the prior art in view of Patterson since Patterson does not teach that reference #54 seals reference #21, but rather official notice was taken which is improper.  This is not found persuasive because first, the Species election is pursuant to unity of invention restriction practice which does not require undue burden; and second, no official notice was taken.  The special technical feature only require that the piston be capable of sealing to at least two passages since the limitation is recited as a functional intended use of the main piston which does not structurally differentiate apparatus claims; and Patterson discloses that the piston is capable of performing that function as shown in figure 5.
The requirement is still deemed proper and is therefore made FINAL.
Applicant alleges claims 1 and 3-18 read on the elected Species A of figures 1 and 2.  However, claims 4-18 are further identified as reading on non-elected species.  In particular, the limitation of a main bottom opening sealed by a membrane as set forth in claim 4 is shown in figure 24B as described by the specification on page 20, lines 13-15; the limitation of a bottom piston as set forth in claims 5 and 6 is shown as reference #151 in figures 24A-D; the limitation of a repository tubular piston as set forth in claims 7-14 is shown as reference #103 in figures 3 and 4; the limitation of the repository chambers including a sharp tip as recited in claim 15 is shown as reference #162 in figure 16; the limitation of an Accordingly claims 4-18 are withdrawn to non-elected species embodiments.
Claims 1 and 3 are taken up for examination upon the elected invention and species.  Claims 27-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Additionally claims 4-18 are also withdrawn as being directed to a non-elected species embodiment and presents a combination of patentably distinct features which are not depicted or required in the elected species A of figures 1 and 2.   Applicant timely traversed the restriction (election) requirement in the reply filed on 12/28/2021.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patterson (U.S. Patent No. 4,889,432).
Regarding claim 1, Patterson discloses a capsule capable for mixing multiple substances (abstract; figure 1), comprising:

at least two repository tubular chambers, each: (1) adapted to contain substance, (2) mechanically connected to the main chamber and (3) having a repository tubular chamber top opening (figure 1, reference #23);
at least two passages, each fluidly connecting one of the at least two repository tubular chambers to the main chamber (figures 1 and 5, reference #21);
a main piston fitted in the main chamber (figures 1 and 5, reference #48); and
a mixer rod (figures 1 and 5, reference #46) having a mixer element disposed at a distal end (figures 1 and 5, reference #52) and a torque adapter disposed at a proximal end for transferring a torque to the mixer element (figure 1, where reference #46 connects to reference #36, 37 and 38), the mixer rod is fitted to pass along the main piston such that the mixer element is mounted in the main chamber between the main chamber bottom and a distal end of the main piston when the main piston is in the outward position (see figures 1 and 5, reference #14, 46, 48 and 52);
wherein the main piston is capable of sealing the at least two passages in an inward position and opens the at least two passages when being moved along the main chamber to an outward position (figure 5, reference #54 capable to seal reference #21 and release reference #21 when reference #48 moves up to outward position; column 4, lines 15-26) (this limitation is directed to a manner of operating disclosed main piston, and it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”).
Regarding claim 3, Patterson discloses wherein the at least two repository tubular chambers are peripheral to the main chamber (figure 1, reference #23 peripheral to reference #14).
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodgers et al. (U.S. Patent No. 6,293,693).
Regarding claim 1, Rodgers et al. discloses a capsule capable for mixing multiple substances (abstract; figure 1, reference #10), comprising:
a main chamber having a main chamber bottom and a main chamber top opening (figures 1-3, reference #12);
at least two repository tubular chambers, each: (1) adapted to contain substance, (2) mechanically connected to the main chamber and (3) having a repository tubular chamber top opening (figures 1 and 2, reference #14; column 2, lines 43-45);
at least two passages, each fluidly connecting one of the at least two repository tubular chambers to the main chamber (figures 1-3, passage connecting reference #14 to reference #12; column 2, lines 43-45);
a main piston fitted in the main chamber (figures 1, 3A and 3B, reference #22); and
a mixer rod (figure 1, reference #26) having a mixer element disposed at a distal end (figure 1, reference #28) and a torque adapter disposed at a proximal end for transferring a torque to the mixer element (figures 1 and 3, reference #44 and 58; column 3, lines 22-24), the mixer rod is fitted to pass along the main piston such that the mixer element is mounted in the main chamber between the main chamber bottom and a distal end of the main piston when the main piston is in the outward position (see figures 1, 3A and 3B, reference #12, 22, 26 and 28; column 2, lines 49-54);
wherein the main piston is capable of sealing the at least two passages in an inward position and opens the at least two passages when being moved along the main chamber to an outward position (see figure 3B with reference #22 sealing reference #14; column 3, lines 52-54) (this limitation is directed to a 
Regarding claim 3, Rodgers set al. discloses wherein the at least two repository tubular chambers are peripheral to the main chamber (figures 1 and 2, reference #13 peripheral to reference #12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774